Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s response filed on July 10, 2020 and the IDS filed on November 10, 2020.  Claims 1-25 are pending in this proceeding. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,900,114 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Consent
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.
The Examiner notes that the title of the person signing is “managing member”. In accordance with MPEP 324(V), it is acknowledged that in foreign countries, a person who holds the tile “Manager” 
A proper assent of the assignee in compliance with 37 CFR 1.172 and 3.73 is required in reply to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  12 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the Examiner notes that the claim is directed to a distributed antenna system.  In addition, the claimed system comprises a monitoring system as claimed in claim 1.  
	The Examiner notes that the monitoring system, as set forth in claim 1, is for a distributed antenna system and the monitoring system comprises a plurality of antenna devices. 
	The Examiner determines that it is not clear whether the distributed system of claim 12 is the same or a different distributed antenna system as set forth in claim 1. Therefore, claim 12 is not clear as to this aspect. Clarification is respectfully requested. 
Regarding claim 24, the claim recite where the central monitor determines that a signal strength of the response signal does not satisfy a signal strength threshold, an instruction is transmitted to the remove monitor to change the status. It is noted that claim 21 recites two scenarios. One in which a 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 9, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Elliot US Patent 2013/0150065 in view of  Graham et al. US Patent Pub. 2006/0145884.
Regarding claim 1:
A monitoring system for a distributed antenna system comprising at least a central transmitter and a plurality of distributed antenna devices connected to the transmitter via a respective physical branch of a signal transmission network comprising a plurality of branches, each of the distributed antenna devices comprising at least one antenna the monitoring system comprising:
See Figure 1 below which discloses a central transmitter 109 and a distributed antenna (DAS antenna nodes 101)  (Figure 2 shows the DAS antennas connected to the base station).  As provided in further detail with respect to figure 6, the antenna devices are connected via a plurality of different branches. 

    PNG
    media_image1.png
    504
    714
    media_image1.png
    Greyscale

 a central monitoring unit [which is] configured to be coupled to the network; 
See paragraph [0041], which discloses a site collector 505 which is connected to the network.
at least one monitoring device associated with at least one of said distributed antenna devices;
See above figure 1 and paragraph [0023], which discloses a monitoring devices 105a, 105b, 105c, 105d associated with a DAS antenna. 
the at least one monitoring device comprising a local controller, a transceiver and an antenna, 
See Figure 3A, 3B, and paragraph [0025], which discloses the monitoring device including a processor and radios 301 (transceivers). 
the local controller being configured to, upon being polled by the central monitoring unit with a monitoring signal via the associated distributed antenna device and the respective branch of the network, process the monitoring signal to measure the quality of the monitoring signal and 
As discloses in paragraph [0030], Elliott discloses the monitoring device can run various tests in order to determine network conditions. As set forth in paragraph [0041], the site collector provides test scripts to the monitoring device (“Thus, the monitoring devices may execute scripts that cause the monitoring devices to test network services, such as voice, messaging, location-based services, and loading, soft handoff, bandwidth, and other criteria associated with the DAS network”). 
With respect to a monitoring signal via the associated distributed antenna device, the Examiner if it is considered that the signal must go through the antenna (i.e. via the associated distributed antenna device), the Examiner notes that Elliot is not clear whether the signal is received via the antenna. As disclosed in paragraph [0047] the monitoring devices are deployed on poles and DAS antennas (not shown in Figure 6) have communication equipment also on the pole. This equipment provides a mechanism for the DAS antennas to communicate with monitoring devices. 
Nonetheless, Graham is directed to a distributed antenna system that is deployed in a tree-and branch architecture system. As disclosed in paragraph [0019] the antenna monitor units monitor various aspects of RF communication signals received or transmitted by the antenna 20.  This includes an RFlevel monitoring component for determining downlink power output in each RF band used by the distributed 
Therefore, it would have been obvious at the time of the invention to monitor for specific signals received via the antenna so that the antenna monitoring unit (monitoring device) can measure various network conditions.  As set forth above, both Elliott and Graham is directed to a distributed antenna system as well as including monitoring devices that are used to determined network conditions. Therefore, allowing the signals to be received via the antennas will allow the monitoring device to gauge whether there are any network conditions that is associated with any specific antenna. 
to cause the transceiver to respond to the monitoring signal by transmitting a response signal comprising an indication of the measured quality to the central monitoring unit via the associated distributed antenna device and the network.  
As set forth in paragraph [0041-0042] of Elliot, the monitoring device sends the network results to the site collect (central monitoring unit).  See also paragraphs [0046-0047]. In addition, as set forth above, Graham also discloses of responding to the signal by transmitting a response signal to the monitoring device (See paragraphs [0019-0021]). As set forth above, it would have been obvious to response to signals via the associated distributed antenna device. 

Regarding claim 4:
The monitoring system as claimed in claim 1 wherein the at least one monitoring device is associated with a respective unique address which is stored in a memory [arrangement] of the monitoring device.  
See paragraph [0036]

Regarding claim 5:
The monitoring system as claimed in claim 4 wherein the central monitoring unit comprises [means for measuring] a processor configured to process a measured [the] strength of the response signal received from the at least one monitoring device and be connected to a database for storing data relating to the unique addresses of the at least one monitoring device and at least one of data relating to [the] a monitored status of the associated distributed antenna device and data relating to a position of the associated distributed antenna device.  
As set forth in paragraph [0041-0042] the monitoring device sends the network results to the site collect (central monitoring unit).  See also paragraphs[ 0046-0047]. 

Regarding claim 7:
The monitoring system as claimed in claim 1 wherein the at least one monitoring device is mounted in or on the associated distributed antenna device.  
	See Figure 6 of Elliot which shows that the antenna device and the monitoring device equipment may both be pole mounted.

Regarding claim 9:
The monitoring system as claimed in claim 1 wherein the central monitoring unit is configured to be coupled to the network by a coupler to inject the monitoring signal into the network.  
	See paragraph [0026] of Graham which discloses the central monitoring unit is coupled to the network via coupler 24. As set forth above, both Elliot and Graham discloses of injecting a monitoring signal into the network in order to determine network conditions. 
	
Regarding claim 10:
The monitoring system as claimed in claim 1 wherein the monitoring signal and the response signal are at least one of a) at least 10 dB weaker than a main signal transmitted by the central transmitter and b) out of band relative to the main signal.  
	See paragraph [0026]
Regarding claim 12:
A distributed antenna system comprising a monitoring system as claimed in claim 1.  
	See above claim 1 which discloses a monitoring system in the system of Elliot and Graham. 

Regarding claim 13:
The monitoring system as claimed in claim 1 wherein the quality of the monitoring signal is measured by measuring [the] strength of the monitoring signal and wherein the indication of the measured quality comprises data relating to the measured strength.  
	See paragraph [0037] of Elliot and paragraph [0019] of Graham. 

Regarding claim 14:
A method of monitoring performance of a distributed antenna system comprising at least a central transmitter and a plurality of distributed antenna devices connected to the transmitter via a respective physical branch of a signal transmission network comprising a plurality of branches, each of the distributed antenna devices comprising at least one antenna, the method comprising:
See Figure 1 which discloses a central transmitter 109 and a distributed antenna (DAS antenna nodes) 201 (Figure 2 shows the DAS connected to the base station).  As provided in further detail with respect to figure 6, the antenna devices are connected via a plurality of different branches. 
 transmitting from a central monitoring unit to at least one targeted monitoring device a monitoring signal via [the] an associated distributed antenna device and the respective branch of the network; 
See paragraph [0041] which discloses a site collector 505. See Figure 3A, 3B, and paragraph [0025], which discloses the monitoring device including a processor and radios 301. 
by the at least one targeted monitoring device, processing the monitoring signal to measure the quality of the monitoring signal, generating a response signal comprising an indication of the measured quality and transmitting the response signal to the central monitoring unit via the associated distributed antenna device and the network.  
As discloses in paragraph [0030], Elliott discloses the monitoring device can run various tests in order to determine network conditions. As set forth in paragraph [0041], the site collector provides test scripts to the monitoring device (“Thus, the monitoring devices may execute scripts that cause the monitoring devices to test network services, such as voice, messaging, location-based services, and loading, soft handoff, bandwidth, and other criteria associated with the DAS network”). 
With respect to a monitoring signal via the associated distributed antenna device, the Examiner if it is considered that the signal must go through the antenna, the Examiner notes that Elliot is not clear whether the signal is received via the antenna. As disclosed in paragraph [0047] the monitoring devices are deployed on poles and DAS antennas (not shown in Figure 6) have communication equipment also on the pole. This equipment provides a mechanism for the DAS antennas to communicate with monitoring devices. 
Nonetheless, Graham is directed to a distributed antenna system that is deployed in a tree-and branch architecture system. As disclosed in paragraph [0019] the antenna monitor units monitor various aspects of RF communication signals received or transmitted by the antenna 20.  This includes an RF level monitoring component for determining downlink power output in each RF band used by the distributed antenna system. See also paragraphs [0020-0021] which discloses the transmission and reception of communication signals via the antenna 20. 
Therefore, it would have been obvious at the time of the invention to monitor for specific signals received via the antenna so that the antenna monitoring unit (monitoring device) can measure various network conditions.  As set forth above, both Elliott and Graham is directed to a distributed antenna system as well as including monitoring devices that are used to determined network conditions. Therefore, allowing the signals to be received via the antennas will allow the monitoring device to gauge whether there are any network conditions that is associated with any specific antenna. 

Regarding claim 15:
The method as claimed in claim 14 wherein the monitoring signal is addressed to the at least one targeted monitoring device by utilizing a respective unique address of the at least one targeted monitoring device.  
See paragraph [0033] and [0036]
Regarding claim 16:
The method as claimed in claim 14 wherein the monitoring signal is processed by measuring the strength of the monitoring signal at the at least one targeted monitoring device.  
See paragraph [0037]
Regarding claim 17:
The method as claimed in claim 16 wherein data relating to the measured strength is sent from the at least one targeted monitoring device via the associated distributed antenna device and the network to the central monitoring unit and wherein the data is identified by [the] a respective unique address of the at least one targeted monitoring device.  
See paragraphs [0033, 0036, 0037].  In addition, Graham discloses in paragraph [0032] that the monitoring device includes its identifier so that the central monitoring unit knows which antenna is reporting. 

Regarding claim 18:
The method as claimed in claim 17 wherein the strength of the response signal is measured at the central monitoring unit and wherein one or more results of the measurement[s] are utilized to monitor [the] status of asymmetrical up and down paths between the central monitoring unit and the at least one targeted monitoring unit.  
See paragraph [0026]
Regarding claim 19:
The method as claimed in claim 14, further comprising, by the monitoring unit, controlling distributed switches in the network to [wherein distributed switches in the network are utilized] selectively [to] attenuate or divert power propagating to at least some of the distributed antenna devices, thereby to switch the at least some of the distributed devices out of the distributed antenna system[, and wherein the switches are controlled by command signals from at least the central monitoring unit].  
See paragraph [0032] of Elliot, which discloses turning on antenna device, and paragraph [0037] which discloses reducing antenna power or turning off specific antennas. 
Regarding claim 20
The method as claimed in claim 19 wherein the monitoring signal, the response signal and the command signals are at a signal level to ensure communication and sensing between central monitoring unit, the monitoring devices and the [switches devices] distributed switches, but below [the] a level of a main signal transmitted by the central transmitter.  
	See paragraph [0026]
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot US Patent 2013/0150065 in view of Graham et al. US Patent Pub. 2006/0145884 and further in view of Botha WO 2016/009327.
Regarding claim 3:
The monitoring system as claimed in claim 1 wherein the at least one monitoring device comprises a local power supply comprising at least one of a battery and an energy harvesting circuit [for collecting] configured to collect energy from the distributed antenna device through the antenna of the monitoring device. 
	Botha discloses that it was known for monitoring devices to include a local power supply such as a battery. See page 5, lines 1-5 which discloses the monitoring device including an internal power supply and is configured to measure distributed antennas and report results to a master controller. See also page 11, lines 4-7.
. 
	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot US Patent 2013/0150065 in view of  Graham et al. US Patent Pub. 2006/0145884 and further in view of Soulhi et al. WO 2011/091859.
Regarding claim 6:
The monitoring system as claimed in claim 1 wherein the at least one monitoring device comprises an indicator [arrangement for providing a human perceivable] configured to provide an indication relating to a monitored status of at least one of the associated distributed antenna device and the branch connected thereto, based on the measured quality of the monitoring signal.  
	Elliot in view of Graham as set forth above, do not specifically disclose of the monitoring device including an indicator configured to provide an indication related to a monitored status. 
	Nonetheless, Soulhi discloses that it was known to have an indicator that is used to inform a user whether an antenna is properly working (see page 12, lines 4-12).  In this case, Soulhi discloses the use of different colors (e.g. green) when the antenna is working. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the monitoring device of Elliot/Graham to add an indicator (such as a color light) so that a person within the vicinity of the monitoring device can visually determine whether there is a problem with the nearby antenna. See page 12, lines 4-12 of Soulhi




Claims 21, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. US Patent Pub. 2013/0150065 in view of Van der Tempel EP 2765721 A.
Regarding claim 21:
A monitoring system for a distributed antenna system, the monitoring system comprising: 
See Figure 1 which discloses a central transmitter 109 and a distributed antenna (DAS antenna nodes) 201 (Figure 2 shows the DAS connected to the base station).  As provided in further detail with respect to figure 6, the antenna devices are connected via a plurality of different branches. 
a central monitor configured to be coupled via a network to a plurality of antennas; and 
See paragraph [0041] which discloses a site collector 505. 
a plurality of remote monitors associated with the plurality of antennas, a remote monitor of the plurality of remote monitors configured to, upon being polled by the central monitor with a monitoring signal transmitted via the network and an antenna associated with remote monitor, 
See Figure 1 and paragraph [0023], which discloses a monitoring devices 105a, 105b, 105c, 105d. 
As discloses in paragraph [0030], Elliott discloses the monitoring device can run various tests in order to determine network conditions. As set forth in paragraph [0041], the site collector provides test scripts to the monitoring device (“Thus, the monitoring devices may execute scripts that cause the monitoring devices to test network services, such as voice, messaging, location-based services, and loading, soft handoff, bandwidth, and other criteria associated with the DAS network”). 
With respect to a monitoring signal via the associated distributed antenna device, the Examiner if it is considered that the signal must go through the antenna, the Examiner notes that Elliot is not clear whether the signal is received via the antenna. As disclosed in paragraph [0047] the monitoring devices are deployed on poles and DAS antennas (not shown in Figure 6) have communication equipment also on the pole. This equipment provides a mechanism for the DAS antennas to communicate with monitoring devices. 
Nonetheless, Van der Tempel discloses a distributed antenna system which comprises spatially separated antennas as a monitoring system. See paragraphs [0009-0010].  Van der Tempel discloses a 
Therefore, it would have been obvious at the time of the invention to monitor for specific signals received via the antenna so that the antenna monitoring unit (monitoring device) can measure various network conditions.  As set forth above, both Elliott and Van der Tempel is directed to a distributed antenna system as well as including monitoring devices that are used to determined network conditions. Therefore, allowing the signals to be received via the antennas will allow the monitoring device to gauge whether there are any network conditions that is associated with any specific antenna. 
transmit a response signal to the central monitor via the antenna associated with the remote monitor and the network, 
As set forth in paragraph [0041-0042] of Elliot, the monitoring device sends the network results to the site collect (central monitoring unit).  See also paragraphs [0046-0047]. In addition, as set forth above, Van der Tempel also discloses of responding to the signal by transmitting a response signal to the monitoring device (See paragraphs [0009-0013]). As set forth above, it would have been obvious to response to signals via the associated distributed antenna device. 
wherein the central monitor is configured to, in response to a determination that no response signal has been received from the remote monitor, label at least one of the remote monitor or the antenna associated with the remote monitor as defective.  
	Van der Tempel discloses in paragraph [0012] that a complete loss in the monitoring signal by the monitoring entity when analyzing the received signals indicates a malfunction of a part of the distributed antenna system. See paragraphs [0012-0013].  As set forth in paragraph [0017-0018], variations in the receipt of a monitoring signal can indicate that there is a problem. Furthermore, a warning signal is transmitted indicating a malfunction which will let the parties known that an antenna needs to be services (label of the antenna as defective). 

Regarding claim 22:
The monitoring system as claimed in claim 21 wherein the response signal comprises a unique identifier of the remote monitor and wherein the central monitor is configured to identify the response signal using the unique identifier.  
See paragraph [0036].  See also paragraph 0016-0017 which also discloses it was known to include unique identifiers for the different entities in the system. 
Regarding claim 23:
The monitoring system as claimed in claim 21 wherein the monitoring signal is at least one of: out of band relative to a main signal transmitted by a central transmitter of the distributed antenna system or at least 10 dB weaker than the main signal.  
See paragraph [0026]

Allowable Subject Matter
Claims 2, 8, 11 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferees: 

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992